Citation Nr: 0928913	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for compensation under 38 U.S.C. § 1151 for a 
disability manifested by crying spells, shakes, and memory 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

When this case was most recently before the Board in June 
2007, it was remanded for further action by the originating 
agency.  It has since returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied 
the Veteran's claim for compensation under 38 U.S.C. § 1151 
for a disability manifested by memory loss, crying spells, 
and shaking.

2.  The evidence associated with the claims file subsequent 
to the May 2002 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for compensation under 38 U.S.C. § 1151 for a 
disability manifested by crying spells, shakes, and memory 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include Kent-compliant notice, by letter mailed 
in February 2008.  Although the Veteran was not provided 
notice until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim to reopen would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes that the Veteran's service treatment 
records and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

The Board acknowledges that the Veteran was not afforded a VA 
examination in response to the claim to reopen, but notes 
that VA has no obligation to provide such an examination if 
new and material evidence has not been presented.  See 
38 C.F.R. § 3.159 (c)(4).  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361.

Analysis

The Veteran was initially denied compensation under 38 U.S.C. 
§ 1151 for a disability manifested by crying spells, shakes, 
and memory loss, related to non-steroidal medication 
administered by VA in a May 2002 rating decision.  He now 
seeks to reopen the claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a disability manifested by crying 
spells, shakes, and memory loss.

The pertinent evidence of record at the time of the May 2002 
rating decision consisted of service treatment records, VA 
outpatient treatment records from 1982 through 1989 and from 
2001 to 2002, and statements from the Veteran in support of 
his claim.  In his statements, the Veteran contended that he 
is allergic to non-steroidal drugs, that VA has treated him 
on several occasions with these drugs, and that the drugs 
caused memory loss, crying spells, and the shakes.  While 
there was no indication of this sort of disability in the 
Veteran's service treatment records, post-service VA 
outpatient treatment records note many instances in which the 
Veteran was depressed, tearful and anxious.  It was also 
indicated that the Veteran was taking a number of medications 
and complained about their adverse physical and mental 
effects.  In December 2001, it was noted that the Veteran was 
allergic to non-steroidal anti-inflammatory drugs.  In 
denying the Veteran's claim, the RO pointed out that merely 
showing that a Veteran has an additional disability is not 
sufficient to establish a claim for 1151 compensation, but 
that fault on VA's part or an event not reasonably 
foreseeable must be shown.  Because the evidence failed to 
establish that VA medical services were the cause of the 
Veteran's additional disability, the RO denied the Veteran's 
claim.

Since the May 2002 rating decision, the following additional 
evidence was added to the record:  further VA outpatient 
treatment records, records from Dr. R. at Universal Community 
Behavioral Health, a disability determination from the PA 
Bureau of Disability Determinations, and further statements 
from the Veteran.

2001 reports from Universal Community Behavioral Health 
evidence that the Veteran had been taking medications and was 
diagnosed with depression.  In June 2001, it was noted that 
the Veteran was allergic to non-steroidal anti-inflammatory 
drugs.  The Veteran noted that he took Zoloft but that this 
medication made him sick.

The disability determination records reveal that the Veteran 
indicated that he is allergic to non-steroidal anti-
inflammatory drugs and that he complained of depressive 
symptoms and anxiety.  Diagnoses of major depressive disorder 
and psychotic disorder were rendered.  

VA outpatient treatment records from 2002 through 2008 show 
continued complaints of problems with medications.  In 
February 2004, it was noted that the Veteran refused to take 
Lovostatin because it made him feel awful and caused mood 
changes.  In July 2004, the Veteran reported not tolerating 
Mevacor well.  In March 2005, the Veteran claimed he was 
"unable to function" on non-steroidal anti-inflammatory 
drugs and the examiner expressed that that given the 
Veteran's previous reactions to these drugs, prescribing 
these medications was not an option.  In February 2006, the 
Veteran claimed that the Altoona VA facility was "trying to 
kill him" by having him overdose on drugs and that the 
medication Seratraline caused memory problems.  In November 
2006, a physician's assistant told him that the medication-
related symptoms he complained of as being intolerable, such 
as dizziness, were side effects and not allergic reactions in 
nature.  She expressed that his experiences may be more due 
to his expectation that he will have them rather than a true 
medical effect.  In January 2007, the allergy to Zocor was 
removed from the list of allergies, as it was found either to 
be erroneous or no longer a true allergy.

In sum, the evidence associated with the Veteran's claims 
folder since the May 2002 rating decision notes an allergy to 
non-steroidal anti-inflammatory medications and indicates 
that the Veteran has been treated with numerous medications 
over the years and has continuously complained about the 
adverse affects of these medications.  However, this 
information does not raise a reasonable possibility of 
substantiating the Veteran's claim for compensation under 38 
U.S.C.  § 1151.  As noted above, 38 U.S.C. § 1151 clearly 
requires that the proximate cause of any additional 
disability resulting from VA treatment be carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  

What is missing in this case is evidence that VA care caused 
any additional disability.  The newly submitted evidence does 
not evidence this necessary fact of the Veteran's claim.  In 
fact, for the most part VA outpatient treatment records 
evidence that his care providers continuously made notes of 
the Veteran's various complaints regarding his medication, 
and as the March 2005 entry reveals, considered the Veteran's 
complaints of previous negative medication reactions in 
determining the proper medication and dosage to prescribe.

The Board also finds that the statements made by the Veteran 
are cumulative and redundant of prior statements made before 
the May 2002 rating decision.  They are not new and material 
as they express his continued belief that he is allergic to 
the medications administered by VA and that he suffers from 
memory loss, crying spells and the shakes as a result.  

In conclusion, the evidence received since the May 2002 
rating decision is cumulative of evidence already considered 
in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening of the claim is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, reopening 
of the claim for compensation under 38 U.S.C. § 1151 for a 
disability manifested by crying spells, shakes, and memory 
loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


